Citation Nr: 1811751	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to July 11, 2017, and as 70 percent disabling from July 11, 2017.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Jurisdiction of the matter was subsequently transferred to the RO in Roanoke, Virginia.

In January 2017, the Board remanded this matter, as well as the issues of service for prostate cancer residuals, hypertension, and erectile dysfunction, for further development.  In a December 2017 rating decision, the RO granted service connection for prostate cancer residuals, hypertension, and erectile dysfunction, which is considered a full grant of those issues sought on appeal.  As such, the claims for service connection for prostate cancer residuals, hypertension, and erectile dysfunction are no longer on appeal.


FINDINGS OF FACT

During the entire appellate period, the Veteran's PTSD has been primarily manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

1.  The criteria for an initial 70 percent disability rating for PTSD have been met prior to July 11, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an initial 70 percent disability rating for PTSD have not been met from July 11, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  With respect to the issue on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran's PTSD is currently rated as 30 percent disabling prior to July 11, 2017, and as 70 percent disabling from July 11, 2017 under Diagnostic Code 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Service connection for PTSD was granted in the May 2010 rating decision on appeal.  The Veteran was initially assigned a 30 percent rating effective June 10, 2009.  In a December 2017 rating decision, the rating for PTSD was increased to 70 percent effective July 11, 2017.  The Veteran contends that he is entitled to higher ratings for his service-connected PTSD.

In his June 2009 claim for PTSD, the Veteran provided a long list of symptoms, which includes avoidance, increased arousal, suicidal and homicidal thoughts, obsessive or ritualistic behavior that interferes with routine activities, panic attacks, depression or anxiety, impaired impulse control, sleep impairment, flashbacks, lack of interest in normal activities, difficulty concentrating, exaggerated startle response, hypervigilance, and irritability or outbursts of anger.

During the December 2009 VA examination, the Veteran was diagnosed with PTSD, panic disorder without agoraphobia, and alcohol dependence.  It was noted that the Veteran was charged with alcohol-related DUI in 1995, and also with domestic violence on two occasions.  He had a history of violence/assaultiveness.  He had been married and divorced three times, had poor relationships with his adult children, and minimal relationships with his grandchildren.  The Veteran reported consuming 6-12 beers each night, and also drinking gin.  PTSD symptoms included persistent re-experiencing the traumatic event by recurrent and intrusive distressing recollections of the event including images thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran also had persistent avoidance of stimuli associated with the trauma by efforts to avoid thoughts feelings or conversations associated with the trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; and feeling of detachment or estrangement from others; restricted range of affect (e.g. unable to have loving feelings).  He had persistent symptoms of increased arousal, including difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner stated that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  On mental status examination, he was casually dressed, with fatigued psychomotor activity, slow speech, and constricted affect.  His speech was slow, his mood dysphoric, and he was easily distracted.  The Veteran reported difficulties with sleeping on most nights and combat-related nightmares four nights a week.  He endorsed social avoidance, some compulsive behaviors, and panic attacks about once a month.  The Veteran was oriented to person, place, and time, and demonstrated a cooperative attitude.  His thought processes and content were unremarkable, he understood the outcome of his behavior, and acknowledged that he had a problem.  There were no reports of delusions or hallucinations, and his memory was normal.  He was able to maintain minimum personal hygiene, possessed above average intelligence, and had no homicidal or suicidal thoughts.  His GAF score was 58.  He has been employed at his current job since 2003, but had some increased tardiness and poor social interaction.  He noted his position as a technical writer allows him to avoid social contact in many cases.  The examiner stated that the Veteran suffers from panic episodes and alcohol abuse that result from PTSD and it was clear that he was self-medicating with alcohol.  The examiner indicated that the Veteran had reduced reliability and productivity due to his PTSD symptoms.

In a May 2010 letter, the Veteran's former wife stated that she was married to the Veteran from 1985 to 2005 and witnessed his unusual sleep condition, sleep habits, depression and mood swings for over twenty years until she could no longer tolerate them.  Over the years, she noticed that his condition worsened.  He was usually an hour to an hour and a half late for work every day and always appeared to be depressed, frustrated, angry and unable to work well with coworkers.  His relationship with his family was also very poor.

During the July 2017 VA examination, the Veteran was diagnosed as having PTSD and severe alcohol use disorder.  There is a history of two DUI's, with most recent in 2010.  Veteran is divorced and is not in a romantic relationship.  He has four adult children with whom he is not close and he regrets this.  The Veteran has been caring for two of his grandchildren, currently ages 18 and 17, since 2004 and they reside with him.  Socially, the Veteran is not maintaining any friendships and stated that he is ashamed of himself.  He rarely leaves the home other than to go to work as he is typically too intoxicated to drive on his days off.  He has not been treated since the last VA examination.  On examination, the Veteran had symptoms of depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and suicidal ideation.  The examiner observed that the Veteran's dress was neat and he had good hygiene.  The Veteran's hands were observed to shake significantly and Veteran stated this is tremor due to alcohol use.  The Veteran's mood was observed to be dysthymic with congruent affect.  He remained polite and cooperative throughout the interview, evidenced appropriate effort answering questions, was easy to engage in conversation and spoke openly throughout the interview.  The Veteran related to the examiner appropriately and maintained appropriate eye contact.  His speech was easily understood, fluent, and was normal in rate, volume and rhythm.  Thought process was observed to be logical and coherent with no abnormalities in content.  No involuntary movements were observed.  No evidence of suicidality, homicidal ideation, mania or psychosis was observed.  Insight and judgment were good.  Veteran was oriented to person, place, and time.  Attention and concentration were within normal limits.  Recent, remote and immediate memory was intact.  The Veteran reported recurrent suicidal ideation without plan or intent and he was deemed to be at an increased, but not an imminent, risk of suicide.  The Veteran reported that he was currently employed as an instructor systems specialist since 2010, but was calling in once a week due to becoming intoxicated, and experienced difficulties focusing at work, felt drained and was unable to sit still.  He endorsed symptoms including sleep impairment, nightmares, intrusive memories, flashbacks, avoidance, isolation, and hypervigilance with exaggerated startle response.  The examiner found that the Veteran consumed alcohol to cope with symptoms of PTSD.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Prior to July 11, 2017

Based on the evidence above, the Board finds that the severity of the overall disability more nearly approximates a 70 percent rating for the Veteran's PTSD prior to July 11, 2017.  

Although the Veteran's GAF score of 58 during the December 2009 VA examination reflects only moderate symptoms, the Veteran's overall symptoms during that time period demonstrate severe symptoms.  Specifically, the Veteran listed in his June 2009 claim having suicidal or homicidal ideation.  This symptom was endorsed during the December 2009 VA examination that included reports of domestic violence on two occasions and a history of violence/assaultiveness.  Significantly, the Veteran reported during the July 2017 VA examination that he had recurrent suicidal ideation, which would have predated the examination as it was recurrent.  It is not the date that the evidence is created that is important as compared to the date of which the evidence pertains.  See, e.g., McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  The Veteran also had symptoms during the December 2009 VA examination similar to those reported during the July 2017 VA examination, on which the 70 percent disability rating was based, showing that the severity of the symptoms were continuous during the entire appellate period.  Specifically, his reported symptoms relating to his PTSD were nearly identical between the two examinations.  The Veteran's persistent re-experiencing the traumatic event by recurrent and intrusive distressing recollections of the event, persistent avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal, and inability to establish and maintain effective relationships as well as self-medicating with alcohol reflect the criteria listed for a 70 percent disability rating.  Although the December 2009 examiner indicated that the Veteran's symptoms resulted in reduced reliability and productivity, which equates to a 50 percent disability rating, the Board finds that overall, the symptoms of PTSD have resulted in a disability picture that more nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, demonstrated by the aforementioned symptoms prior to July 11, 2017.  

Affording the Veteran the benefit of the doubt, the Board finds that that the record supports the higher 70 percent rating for the period prior to July 11, 2017.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Evaluation in excess of 70 percent

The assignment of the 70 percent evaluation prior to July 11, 2017 now creates a uniform rating.  However, the Board must still consider whether a higher evaluation is now warranted for any time frame.  

In this regard, the Board notes that the evidence for the entire appeal period demonstrates that the Veteran's PTSD is not productive of total occupational and social impairment.  Indeed, the Veteran was able to work full time during the entire appellate period, even though he missed work due to his alcohol abuse.  In fact, his most recent work was as an instructor, which he began in 2010.  Although the Veteran had significant problems with relationships, he was able to have a limited relationship with his grandchildren over the years who were living with him at the time of the July 2017 VA examination.  The Board notes that the Veteran did exhibit problems with domestic violence and suicidal thoughts; however, these problems were not persistent.

Therefore, the Board finds that the criteria for the higher total rating such as symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name have not been demonstrated at any time during the appeal period.  Thus, a total rating under Diagnostic Code 9411 is not warranted at any time during the appeal period.  

In sum, the Board concludes that an initial 70 percent rating is warranted for PTSD prior to July 11, 2017.  However, the preponderance of the evidence is against an even higher total initial rating at any time during the appellate period.


ORDER

An initial 70 percent disability rating prior to July 11, 2017 for PTSD, is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial disability rating higher than 70 percent for service-connected PTSD, is denied.





____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


